DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' communication filed on June 19, 2020.  In virtue of this communication, claims 1-20 are currently presented in the instant application.

Drawings
The drawings submitted on June 19, 2020.  These drawings are reviewed and accepted by the examiner.

Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed on October 20, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein was considered by the examiner.

Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable DAGA et al. (US 20190325303 A1) in view of Maldonado al et. (US 20110167024 A1, hereinafter Maldonado).
Regarding claim 1.  DAGA discloses a device, comprising: 
a housing adapted to be worn on a person (DAGA, see at least par. [0185], FIG. 20 illustrates one embodiment of a computing device 2000 employing an accelerator mechanism. Computing device 2000 (e.g., smart wearable devices, virtual reality (VR) devices, head-mounted display (HMDs), mobile computers, Internet of Things (IoT) devices, laptop computers, desktop computers, server computers, etc.) may be the same as data processing system 100 of FIG. 1 and accordingly, for brevity, clarity, and ease of understanding, many of the details stated above with reference to FIGS. 1-19 are not further discussed or repeated hereafter. As illustrated, in one embodiment, computing device 2000 is shown as hosting an accelerator 2010.); 
at least one processing unit configured in the housing and configured to execute instructions having matrix operands (DAGA, see at least par. [0213] According to one embodiment, accelerator 2010 provides a hardware architecture that optimally implements GEMM/CNN operations on low precision quantized data in a single pass. In such an embodiment, accelerator 2010 calculates terms inline in a single pass (e.g., in parallel) with the T1 matrix multiplication operations, which enables calculation of final pixel values of the layer within accelerator 2010. Thus, multiple passes through the data are avoided. Moreover, accelerator 2010 enables the fusion of next layers like ReLU or max-pooling within the same pass, thereby reducing the required data fetches/stores from/to system memory. In such an embodiment, accelerator 2010 may replace a quantized Re-Lu operation with an un-quantized ReLU on 32 bit data.); 
random access memory configured in the housing and configured to store first data representative of weights of an artificial neural network and store second data representative of the instructions executable by the at least one processing unit to implement matrix computations of the artificial neural network using the first data representative of the weights of the artificial neural network (DAGA, see at least par. [0223] Some embodiments pertain to Example 1 that includes an apparatus to facilitate acceleration of machine learning operations, comprising accelerator circuitry, including a first set of processing elements to perform first computations including matrix multiplication operations, a second set of processing elements to perform second computations including sum of elements of weights and offset multiply operations and a third set of processing elements to perform third computations including sum of elements of inputs and offset multiply operations, wherein the second and third computations are performed in parallel with the first computations.); 
a transceiver configured in the housing and configured to communicate with a computer system separate from the device (DAGA, see par. [0039] In some embodiments the platform controller hub 130 enables peripherals to connect to memory device 120 and processor 102 via a high-speed 110 bus. The I/O peripherals include, but are not limited to, an audio controller 146, a network controller 134, a firmware interface 128, a wireless transceiver 126, touch sensors 125, a data storage device 124 (e.g., hard disk drive, flash memory, etc.). The data storage device 124 can connect via a storage interface (e.g., SATA) or via a peripheral bus, such as a Peripheral Component Interconnect bus (e.g., PCI, PCI Express). The touch sensors 125 can include touch screen sensors, pressure sensors, or fingerprint sensors. The wireless transceiver 126 can be a Wi-Fi transceiver, a Bluetooth transceiver, or a mobile network transceiver such as a 3G, 4G, or Long Term Evolution (LTE) transceiver); and 
DAGA discloses the device of claim 1, but does not explicitly disclose a sensor having one or more sensor elements configured to generate third data representative of measurements related to the person; a controller configured in the housing and coupled with the transceiver, the sensor and the random access memory, wherein the controller is configured to write the third data representative of the measurements into the random access memory as an input to the artificial neural network; wherein the least one processing unit is further configured to executes the instructions to generate an output of the artificial neural network based as least in part on the first data and the third data stored in the random access memory; and wherein the controller is further configured to monitor for a condition associated with the person based on the output of the artificial neural network, and control the transceiver to communicate with the computer system in response to identification of the condition from the output of the artificial neural network.  However, Maldonado discloses:
a sensor having one or more sensor elements configured to generate third data representative of measurements related to the person (Maldonado, see at least par. [0023] wherein the sensor network comprises a plurality of smart sensors which are customizable according to the target system, wherein a baseline sensor suit of the sensor network is formed with temperature, flow, pressure, and vibration sensors,); 
a controller configured in the housing and coupled with the transceiver, the sensor and the random access memory, wherein the controller is configured to write the third data representative of the measurements into the random access memory as an input to the artificial neural network (Maldonado, see at least par. [0044], see lines 15-29, FIG. 1 shows the HMC 10 and a single SS 60. The number of SS 60s that conform to the wireless network is a function of the data acquisition requirements. According to this, then the number of SS 60 is defined, and wireless communication (Zigbee standard) is used for creating a wireless network. Each SS 60 handle up to 8 transducers (sensors) and the maximum sampling period is 200 k samples. Sensor data is collected in the HMC 10. Health information consisting of measurements from sensors, snapshots, and health assessments are fed to customized MMI. For doing this, the HMC 10 provides a communication block 20 for transferring health information through a communication channel (Ethernet, I.sup.2C, RS232, and IEEE 802.11 that are embedded in the HMC's communication block 20); 
wherein the least one processing unit is further configured to executes the instructions to generate an output of the artificial neural network based as least in part on the first data and the third data stored in the random access memory (Maldonado, see at least par. [0044] The present invention is based on advanced distributed real time data acquisition, preprocessing algorithms, embedded systems, artificial intelligence, and electronic technologies. As shown at FIG. 1 the ONGFE 40, Health Monitoring Inference Mechanism (HMIM) 30, communication block 20, and Sensor Communication Block (SCB) 50 are embedded in a Health Monitoring Computer (HMC) 10. Smart Sensor (SS) 60 provides transducers (sensor), data acquisition capability, processing capability, sensor data validation, feature extraction algorithms, data log capability, and hardware communications for implementing a real time distributed data acquisition sensor network. Different types of sensors can be attached to the SS 60 for monitoring physical variables of the system (such as vibration, temperature, pressure, flow, etc.); and 
wherein the controller is further configured to monitor for a condition associated with the person based on the output of the artificial neural network, and control the transceiver to communicate with the computer system in response to identification of the condition from the output of the artificial neural network (Maldonado, see at least par. [0060] Prognostics are triggered when a degradation of the sensor readings or feature is recognized. Working with nominal operating points, the expected values of sensor data correlated with system failures are known. For a known operation point with stable conditions selected sensor readings and features are monitored, and trend analysis is perform for detecting degradation in their values. Prognostic is conducted when the starting of a trend is identified, which is conducted by performing function approximation by using an MLP. Statistical data is used for defining the training data file for doing function estimation. At FIG. 3, ISE 34 conducts prognostics by performing function estimation. Then ISE 34 provides an estimate of the remaining useful life of the component or system. Optimization of the prognostic process in the ISE 34 is performed by the ONGFE 40. As shown at FIG. 3, the algorithm works with a Population of MLPs (P-ISE) 42. This population is processed by a Pseudogenetic (PG) block 43. The embedded algorithm is based on a modified version of the Schmidt procedure (with the purpose of reducing execution time within the pseudogenetic algorithm.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the DAGA disclosed invention, and have a sensor having one or more sensor elements configured to generate third data representative of measurements related to the person; a controller configured in the housing and coupled with the transceiver, the sensor and the random access memory, wherein the controller is configured to write the third data representative of the measurements into the random access memory as an input to the artificial neural network; wherein the least one processing unit is further configured to executes the instructions to generate an output of the artificial neural network based as least in part on the first data and the third data stored in the random access memory; and wherein the controller is further configured to monitor for a condition associated with the person based on the output of the artificial neural network, and control the transceiver to communicate with the computer system in response to identification of the condition from the output of the artificial neural network, as taught by Maldonado, thereby to provide a method for designing health-monitoring systems based upon an optimized embedded kernel for performing FDI&P in CBM and RTM systems that reduce costs across the healthcare industry. Some of the most promising opportunities include reducing medication errors, customized virtual health assistance, fraud prevention, and supporting more efficient administrative and clinical workflows.

Regarding claim 2.  DAGA in view of Maldonado discloses the device of claim 1, wherein the housing includes a band adapted to be worn on a wrist of the person, an arm of the person, or a head of the person (DAGA, see at least par. [0034], The processing system 100 can also include, couple with, or be integrated within a wearable device, such as a smart watch wearable device, smart eyewear device, augmented reality device, or virtual reality device. In some embodiments, the processing system 100 is a television or set top box device having one or more processors 102 and a graphical interface generated by one or more graphics processors 108.).

Regarding claim 3.  DAGA in view of Maldonado discloses the device of claim 1, wherein the housing includes a wristwatch, a pair of eyeglasses, a head mounted display, a glove, a finger ring, or a sticky patch (DAGA, see par. [0034], smart eyewear device).

Regarding claim 4.  DAGA in view of Maldonado discloses the device of claim 1, wherein the one or more sensor elements are configured to measure temperature, bioelectric current, bioelectric voltage, light intensity, pressure, mechanical stress, mechanical strain, touch, acceleration, rotation, infrared radiation, or vibration, or any combination thereof (Maldonado, see at least par. [0023] wherein the sensor network comprises a plurality of smart sensors which are customizable according to the target system, wherein a baseline sensor suit of the sensor network is formed with temperature, flow, pressure, and vibration sensors,).

Regarding claim 5.  DAGA in view of Maldonado discloses the device of claim 4, wherein the output includes an identification of an event, a feature, an object, a classification, a pattern, or a diagnosis, or any combination thereof (Maldonado, see at least par. [0147]  The ONGFE 40 has the capability of performing pattern recognition and function approximation. The ONGFE 40 embeds the desired capability into ISE which can be distributed among the Embedded Health Monitoring System. By performing pattern recognition ISE can conduct failure (a) detection and (b) identification, where a single function can be embedded in an ISE or both. By performing function approximation the ISE can perform regression and in this way provide failure prognostics assessments.).

Regarding claim 6.  DAGA in view of Maldonado discloses the device of claim 5, wherein the controller is configured to selectively store data for transmission to the computer system based on the output of the artificial neural network (DAGA, see par. [0044], the HMC 10 provides a communication block 20 for transferring health information through a communication channel (Ethernet, I.sup.2C, RS232, and IEEE 802.11 that are embedded in the HMC's communication block 20).).

Regarding claim 7.  DAGA in view of Maldonado discloses the device of claim 5, wherein the controller is configured to generate an alert to the computer system based on the output of the artificial neural network (Maldonado, see at least par. [0047], These elements (ISE 31, ISE 32, and ISE 33) consist of already trained ANN (from operation mode two or three) that processes in real time features and sensor data at the component level and system level.  The structure of the ISE is shown at FIG. 5. According to the figure then each ISE consists of a Multilayer Perceptron (MLP). The number of inputs (N) in the MLP is defined by the number of features and samples of sensor signals. The number of outputs of the MLP it is defined by the number of failures (equal to M-1) to be recognized and an additional output for indication of normal operation).

Regarding claim 8.  DAGA in view of Maldonado discloses the device of claim 6, further comprising: an integrated circuit die of a Field-Programmable Gate Array (FPGA) or Application Specific Integrated circuit (ASIC) implementing a Deep Learning Accelerator, the Deep Learning Accelerator comprising the at least one processing unit, and a control unit configured to load the instructions from the random access memory for execution (DAGA, see par. [0205] Embodiments may be implemented as any or a combination of: one or more microchips or integrated circuits interconnected using a parentboard, hardwired logic, software stored by a memory device and executed by a microprocessor, firmware, an application specific integrated circuit (ASIC), and/or a field programmable gate array (FPGA). The term “logic” may include, by way of example, software or hardware and/or combinations of software and hardware.).

Regarding claim 9.  DAGA in view of Maldonado discloses the device of claim 6, wherein the control unit includes the controller (DAGA, see par. [0039] In some embodiments the platform controller hub 130 enables peripherals to connect to memory device 120 and processor 102 via a high-speed 110 bus. The I/O peripherals include, but are not limited to, an audio controller 146, a network controller 134, a firmware interface 128, a wireless transceiver 126, touch sensors 125, a data storage device 124 (e.g., hard disk drive, flash memory, etc.). The data storage device 124 can connect via a storage interface (e.g., SATA) or via a peripheral bus, such as a Peripheral Component Interconnect bus (e.g., PCI, PCI Express). The touch sensors 125 can include touch screen sensors, pressure sensors, or fingerprint sensors. The wireless transceiver 126 can be a Wi-Fi transceiver, a Bluetooth transceiver, or a mobile network transceiver such as a 3G, 4G, or Long Term Evolution (LTE) transceiver. The firmware interface 128 enables communication with system firmware, and can be, for example, a unified extensible firmware interface (UEFI). The network controller 134 can enable a network connection to a wired network. In some embodiments, a high-performance network controller (not shown) couples with the interface bus 110. The audio controller 146, in one embodiment, is a multi-channel high definition audio controller. In one embodiment the system 100 includes an optional legacy I/O controller 140 for coupling legacy (e.g., Personal System 2 (PS/2)) devices to the system. The platform controller hub 130 can also connect to one or more Universal Serial Bus (USB) controllers 142 connect input devices, such as keyboard and mouse 143 combinations, a camera 144, or other USB input devices.).

Regarding claim 10.  DAGA in view of Maldonado discloses the device of claim 8, further comprising: an integrated circuit package configured to enclose at least the integrated circuit die of FPGA or ASIC and one or more integrated circuit dies of the random access memory (DAGA, see par. [0205] Embodiments may be implemented as any or a combination of: one or more microchips or integrated circuits interconnected using a parentboard, hardwired logic, software stored by a memory device and executed by a microprocessor, firmware, an application specific integrated circuit (ASIC), and/or a field programmable gate array (FPGA). The term “logic” may include, by way of example, software or hardware and/or combinations of software and hardware.).
Regarding claim 11.  DAGA in view of Maldonado discloses the device of claim 10, wherein the at least one processing unit includes a matrix-matrix unit configured to operate on two matrix operands of an instruction; wherein the matrix-matrix unit includes a plurality of matrix-vector units configured to operate in parallel; wherein each of the plurality of matrix-vector units includes a plurality of vector-vector units configured to operate in parallel; wherein each of the plurality of vector-vector units includes a plurality of multiply-accumulate units configured to operate in parallel; and wherein each of the plurality of multiply-accumulate units includes neuromorphic memory configured to perform multiply-accumulate operations via analog circuitry (DAGA, see at least par. [0140] Some of the computational units operate at a specific precision. For example, the FPUs 1414A-1414N can perform single-precision (32-bit) and half-precision (16-bit) floating point operations, while the DPFPUs 1415A-1415N perform double precision (64-bit) floating point operations. The ALUs 1416A-1416N can perform variable precision integer operations at 8-bit, 16-bit, and 32-bit precision, and can be configured for mixed precision operations. The MPUs 1417A-1417N can also be configured for mixed precision matrix operations, including half-precision floating point and 8-bit integer operations. The MPUs 1417-1417N can perform a variety of matrix operations to accelerate machine learning application frameworks, including enabling support for accelerated general matrix to matrix multiplication (GEMM). The AFUs 1412A-1412N can perform additional logic operations not supported by the floating-point or integer units, including trigonometric operations (e.g., Sine, Cosine, etc.).).

Regarding claim 12.  DAGA in view of Maldonado discloses the device of claim 11, wherein the random access memory and the Deep Learning Accelerator are formed on separate integrated circuit dies and connected by Through-Silicon Vias (TSVs) (DAGA, see par. [0131] Although two units of logic 1172, 1174 and a bridge 1182 are illustrated, embodiments described herein may include more or fewer logic units on one or more dies. The one or more dies may be connected by zero or more bridges, as the bridge 1182 may be excluded when the logic is included on a single die. Alternatively, multiple dies or units of logic can be connected by one or more bridges. Additionally, multiple logic units, dies, and bridges can be connected together in other possible configurations, including three-dimensional configurations.).

Regarding claim 13.  DAGA in view of Maldonado discloses the device of claim 12, wherein the transceiver is configured to communicate in accordance with a communication protocol of a wireless personal area network or a wireless local area network (DAGA, see par. [0039], The wireless transceiver 126 can be a Wi-Fi transceiver, a Bluetooth transceiver, or a mobile network transceiver such as a 3G, 4G, or Long Term Evolution (LTE) transceiver. The firmware interface 128 enables communication with system firmware, and can be, for example, a unified extensible firmware interface (UEFI). The network controller 134 can enable a network connection to a wired network).

Regarding claim 14.  A method of claim 14 is similar with the device of claim 1, therefore, it is rejected for the same rationale of claim 1.
Regarding claim 15.  DAGA in view of Maldonado discloses the method of claim 14, further comprising: discarding measurements from the sensor based on outputs from the artificial neural network (DAGA, see par. [0080] During execution, the graphics and media pipelines send thread initiation requests to thread execution logic 600 via thread spawning and dispatch logic. Once a group of geometric objects has been processed and rasterized into pixel data, pixel processor logic (e.g., pixel shader logic, fragment shader logic, etc.) within the shader processor 602 is invoked to further compute output information and cause results to be written to output surfaces (e.g., color buffers, depth buffers, stencil buffers, etc.). In some embodiments, a pixel shader or fragment shader calculates the values of the various vertex attributes that are to be interpolated across the rasterized object. In some embodiments, pixel processor logic within the shader processor 602 then executes an application programming interface (API)-supplied pixel or fragment shader program. To execute the shader program, the shader processor 602 dispatches threads to an execution unit (e.g., 608A) via thread dispatcher 604. In some embodiments, shader processor 602 uses texture sampling logic in the sampler 610 to access texture data in texture maps stored in memory. Arithmetic operations on the texture data and the input geometry data compute pixel color data for each geometric fragment, or discards one or more pixels from further processing.).

Regarding claim 16.  DAGA in view of Maldonado discloses the method of claim 14, further comprising: communicating outputs from the artificial neural network from the wearable electronic device to the computer system without transmitting to the computer system measurements from which the outputs are generated (DAGA, see par. [0195] Processed data is stored in a buffer in the hardware graphics pipeline, and state information is stored in memory 2008. The resulting image is then transferred to I/O sources 2004, such as a display component for displaying of the image. It is contemplated that the display device may be of various types, such as Cathode Ray Tube (CRT), Thin Film Transistor (TFT), Liquid Crystal Display (LCD), Organic Light Emitting Diode (OLED) array, etc., to display information to a user.).

Regarding claim 17.  DAGA in view of Maldonado discloses the method of claim 14, further comprising: 
storing the third data representative of the measurements in the wearable electronic device for a period of time after the communicating with the computer system (DAGA, see par. [0045], [0045] Each SS 60 complies to the requirements for ultra low power consumption (with a supply Voltage Range of 1.8 to 3.6 v and 0.7 microamperes in Standby Mode and 200 microamperes at 1 MHZ with 2.2 volts), provide different acquisition modes (single input single sample; sequence of channels single sequence; single input and multiple samples; sequence of channels and multiple sequences), programmable sample period, and retention times.  Considering fast sensors (accelerometers for vibration monitoring) sampling periods up to 200 k samples are provided); 
receiving, within the period of time, a request for the third data representative of the measurements from the computer system (Maldonado, see par.[0045], In FIG. 2 shows the building blocks of the SS 60. Sensors 61 (transducers) provide electrical signals from physical parameters (vibration, flow, pressure, etc.) of the system 70. The sensor 61 provides voltages and currents to the Data Acquisition 62 system, which converts the analog signal into digital data according to the defined sampling period and retention time. After digitizing the signals, the data is processed by the Data Validation block 63. A method for performing sensor data validation in the case of clusters of correlated sensor is embedded within the Data Validation block 63. FIG. 4 shows the structure of this scheme. Then validated data is delivered to the Feature Extraction block 64. For slow sensor (such as temperature and flow) features, that are extracted, consist of rms value, low pass filter of the signal, and first statistics moments. In the case of vibration additional extracted features are crest factor, kurtosis, and main vibration frequencies. Customized algorithms can be embedded); and 
transmitting the third data representative of the measurements from the wearable electronic device to the computer system as a response to the request (Maldonado, see par. [0045] Finally, snapshots of sensor raw data and features are transferred through the Smart Sensor Communication Block (SSCB) 65 to the HMC 10. The SSCB 65 provides different types of communication channels, which include; I.sup.2C, RS232, SPI, IEEE 802.15.4, and Zigbee.).

Regarding claim 18.  DAGA in view of Maldonado discloses the method of claim 14, further comprising: storing the third data representative of the measurements in the wearable electronic device for a predetermined period of time after the communicating with the computer system; and deleting the third data representative of the measurements from the wearable electronic device, in response to a determination that no request for the third data representative of the measurements is received from the computer system within the predetermined period of time (Maldonado, see par. [0011] and [0047], FIG. 3 demonstrates this with ISE 31 and ISE 32, which feeds ISE 33 for performing FDI at the system level. When a failure is recognized by either ISE 31 or ISE 32, then a failure identifier is sent to the ISE 33, which also processes features and sensor data for performing FDI at the system level (failure propagation). These elements (ISE 31, ISE 32, and ISE 33) consist of already trained ANN (from operation mode two or three) that processes in real time features and sensor data at the component level and system level. The structure of the ISE is shown at FIG. 5. According to the figure then each ISE consists of a Multilayer Perceptron (MLP). The number of inputs (N) in the MLP is defined by the number of features and samples of sensor signals. The number of outputs of the MLP it is defined by the number of failures (equal to M-1) to be recognized and an additional output for indication of normal operation. On the other hand considering a time failure estimator, a single output provides the failure prognostic time (M=1).).

Regarding claim 19. An apparatus, comprising: 
a housing adapted to be attached to a portion of a person (DAGA, see par. [0034], The processing system 100 can also include, couple with, or be integrated within a wearable device, such as a smart watch wearable device, smart eyewear device, augmented reality device, or virtual reality device. In some embodiments, the processing system 100 is a television or set top box device having one or more processors 102 and a graphical interface generated by one or more graphics processors 108); 
a sensor having one or more sensor elements configured on or in the housing and configured to generate measurements of the person (DAGA, see par. [0185] FIG. 20 illustrates one embodiment of a computing device 2000 employing an accelerator mechanism. Computing device 2000 (e.g., smart wearable devices, virtual reality (VR) devices, head-mounted display (HMDs), mobile computers, Internet of Things (IoT) devices, laptop computers, desktop computers, server computers, etc.) may be the same as data processing system 100 of FIG. 1 and accordingly, for brevity, clarity, and ease of understanding, many of the details stated above with reference to FIGS. 1-19 are not further discussed or repeated hereafter. As illustrated, in one embodiment, computing device 2000 is shown as hosting an accelerator 2010.); 
random access memory configured to store a model of an artificial neural network (DAGA, see par. [0039] In some embodiments the platform controller hub 130 enables peripherals to connect to memory device 120 and processor 102 via a high-speed 110 bus. The I/O peripherals include, but are not limited to, an audio controller 146, a network controller 134, a firmware interface 128, a wireless transceiver 126, touch sensors 125, a data storage device 124 (e.g., hard disk drive, flash memory, etc.). The data storage device 124 can connect via a storage interface (e.g., SATA) or via a peripheral bus, such as a Peripheral Component Interconnect bus (e.g., PCI, PCI Express); 
a Field-Programmable Gate Array (FPGA) or Application Specific Integrated circuit (ASIC) (DAGA, see par. [0205] Embodiments may be implemented as any or a combination of: one or more microchips or integrated circuits interconnected using a parentboard, hardwired logic, software stored by a memory device and executed by a microprocessor, firmware, an application specific integrated circuit (ASIC), and/or a field programmable gate array (FPGA). The term “logic” may include, by way of example, software or hardware and/or combinations of software and hardware.) having: a memory interface to access the random access memory (see par. [0049] FIG. 3 is a block diagram of a graphics processor 300, which may be a discrete graphics processing unit, or may be a graphics processor integrated with a plurality of processing cores. In some embodiments, the graphics processor communicates via a memory mapped I/O interface to registers on the graphics processor and with commands placed into the processor memory. In some embodiments, graphics processor 300 includes a memory interface 314 to access memory. Memory interface 314 can be an interface to local memory, one or more internal caches, one or more shared external caches, and/or to system memory.); a control unit () and 
at least one processing unit configured to execute instructions having matrix operands to implement computations of the artificial neural network according to the model (DAGA, see at least par. [0213] According to one embodiment, accelerator 2010 provides a hardware architecture that optimally implements GEMM/CNN operations on low precision quantized data in a single pass. In such an embodiment, accelerator 2010 calculates terms inline in a single pass (e.g., in parallel) with the T1 matrix multiplication operations, which enables calculation of final pixel values of the layer within accelerator 2010. Thus, multiple passes through the data are avoided. Moreover, accelerator 2010 enables the fusion of next layers like ReLU or max-pooling within the same pass, thereby reducing the required data fetches/stores from/to system memory. In such an embodiment, accelerator 2010 may replace a quantized Re-Lu operation with an un-quantized ReLU on 32 bit data.); and 
a transceiver configured to communicate with a computer system using a wireless communication connection (DAGA, see par. [0039] In some embodiments the platform controller hub 130 enables peripherals to connect to memory device 120 and processor 102 via a high-speed 110 bus. The I/O peripherals include, but are not limited to, an audio controller 146, a network controller 134, a firmware interface 128, a wireless transceiver 126, touch sensors 125, a data storage device 124 (e.g., hard disk drive, flash memory, etc.). The data storage device 124 can connect via a storage interface (e.g., SATA) or via a peripheral bus, such as a Peripheral Component Interconnect bus (e.g., PCI, PCI Express). The touch sensors 125 can include touch screen sensors, pressure sensors, or fingerprint sensors. The wireless transceiver 126 can be a Wi-Fi transceiver, a Bluetooth transceiver, or a mobile network transceiver such as a 3G, 4G, or Long Term Evolution (LTE) transceiver.); 
DAGA discloses the elements of claim 1, but does not explicitly disclose wherein the sensor is configured to store the measurements into the random access memory as an input to the artificial neural network; wherein the FPGA or ASIC is configured to perform the computations of the artificial neural network according to the model to convert the input to an output from the artificial neural network; and wherein the apparatus is configured to monitor the output of the from the artificial neural network to control storage of the measurements in the apparatus and transmission of data to the computer system.  However, Maldonado discloses:
wherein the sensor is configured to store the measurements into the random access memory as an input to the artificial neural network (Maldonado, see at least par. [0023] wherein the sensor network comprises a plurality of smart sensors which are customizable according to the target system, wherein a baseline sensor suit of the sensor network is formed with temperature, flow, pressure, and vibration sensors,); 
wherein the FPGA or ASIC is configured to perform the computations of the artificial neural network according to the model to convert the input to an output from the artificial neural network (Maldonoda, see at least [0042] Referring to FIG. 1 of the drawings, the ONGFE is a computerized distributed health monitoring kernel (HMK) specifically designed for high performance diagnostics and enhanced prognostics. In the ONGFE kernel, both diagnostics and prognostics are conducted by embedded Artificial Neural Network (ANN) designed on-line with fast learning for achieving real time operation. The prognostic capability is optimized by using a pseudogenetic algorithm in order to embed evolving capability but avoiding a heavy computational load. The system architecture is designed in a distributed way in order to obtain a scalable, modular, and flexible health monitoring system, as shown at FIG. 1.); and 
wherein the apparatus is configured to monitor the output of the from the artificial neural network to control storage of the measurements in the apparatus and transmission of data to the computer system (Maldonado, see par. [0044], The HMIM 30 delivers health information consisting of health assessments, measurements, snapshots of sensor data, and row data to the communication block 20 which transfers this information to external devices. The communication block 20 provides a second networking level (in addition to the sensor network level), which allows interconnecting with several HMC 10 to central devices providing a very flexible system structure for deploying hardware and health monitoring algorithms. This system structure is suitable for implementing a system of systems in a scalar, modular, and distributed architecture.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the DAGA, disclosed invention, and have wherein the sensor is configured to store the measurements into the random access memory as an input to the artificial neural network; wherein the FPGA or ASIC is configured to perform the computations of the artificial neural network according to the model to convert the input to an output from the artificial neural network; and wherein the apparatus is configured to monitor the output of the from the artificial neural network to control storage of the measurements in the apparatus and transmission of data to the computer system, as taught by Maldonado, thereby to provide a method for designing health-monitoring systems based upon an optimized embedded kernel for performing FDI&P in CBM and RTM systems that reduce costs across the healthcare industry. Some of the most promising opportunities include reducing medication errors, customized virtual health assistance, fraud prevention, and supporting more efficient administrative and clinical workflows.

Regarding claim 20.  DAGA in view of Maldonado discloses the apparatus of claim 19, wherein the random access memory includes non-volatile memory configured to store the model of the artificial neural network (DAGA, see at least par. [0145] While the illustrated configuration of the GPGPU 1430 can be configured to train neural networks, one embodiment provides alternate configuration of the GPGPU 1430 that can be configured for deployment within a high performance or low power inferencing platform. In an inferencing configuration the GPGPU 1430 includes fewer of the compute clusters 1436A-1436H relative to the training configuration. Additionally, the memory technology associated with the memory 1434A-1434B may differ between inferencing and training configurations, with higher bandwidth memory technologies devoted to training configurations. In one embodiment the inferencing configuration of the GPGPU 1430 can support inferencing specific instructions. For example, an inferencing configuration can provide support for one or more 8-bit integer dot product instructions, which are commonly used during inferencing operations for deployed neural networks); 
the model includes instructions executable by the FPGA or ASIC (DAGA, see [0205] Embodiments may be implemented as any or a combination of: one or more microchips or integrated circuits interconnected using a parentboard, hardwired logic, software stored by a memory device and executed by a microprocessor, firmware, an application specific integrated circuit (ASIC), and/or a field programmable gate array (FPGA). The term “logic” may include, by way of example, software or hardware and/or combinations of software and hardware.); and 
the at least one processing unit includes a matrix-matrix unit configured to operate on two matrix operands of an instruction (DAGA, see at least par. [0217] FIG. 23 is a flow diagram illustrating one embodiment of a process for performing a CNN/GEMM operation at accelerator 2010. At processing block 2310, the constant T4 is preloaded. At processing block 2315, a CNN/GEMM matrix multiplication operation is performed at T1 compute elements 2205. At processing block 2320, T2 is computed at T2 compute elements 2210 in parallel with the T1 computation. For the T2 computation, the CNN computation is associated with kernels, while the GEMM computation is associated with a running sum of elements of a row in an A matrix. In both instances the T2 computation is mapped to input operand 1 of the accelerator 2010 compute grid.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM THANH T TRAN/           Examiner, Art Unit 2612                                                                                                                                                                                             

/JENNIFER MEHMOOD/           Supervisory Patent Examiner, Art Unit 2612